EXHIBIT 99.14 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. Name and Address of Issuer CORVUS GOLD INC. (the “Issuer”) Suite 2300 – 1177 West Hastings Street Vancouver, B.C. V6E 2K3 Item 2. Date of Material Change August 16, 2013 Item 3. News Release The date of the material change report issued pursuant to section 7.1 of National Instrument 51-102 with respect to the material change report disclosed in this report is August 16, 2013.The material change report was issued in Vancouver, British Columbia through the facilities of the TSX Venture Exchange via Marketwire, Canada Stockwatch and Market News Publishing. Item 4. Summary of Material Change The Issuer reports the appointment of Catherine Gignac to the board of directors. Item 5. Full Description of Material Change The Issuer reports that Catherine Gignac has joined the Issuer’s Board of Directors.Ms. Gignac has over 25 years’ experience in the mining industry as a Mining Equity Research Analyst and in Senior Corporate Management in the financial sector.Over her distinguished career Ms. Gignac’s extensive experience includes project value analysis, mergers and acquisition analysis, and corporate support for strategic marketing, project financing and building shareholder value. Ms. Gignac has been an Independent Consultant since October 2011. She held the position of Mining Analyst and Managing Director with NCP Northland Capital Partners (formerly Sandfire Securities) from April 2009 to September 2011 and Wellington West Capital Markets from February 2005 to February 2009. She has covered the mining and minerals sector including large to small cap, precious and base metal mining companies for over 25 years. Ms. Gignac has also held positions with several leading Canadian brokerage firms including UBS Securities, RBC Capital Markets and Merrill Lynch Canada. She is a frequent chairperson and speaker at industry conferences. She received an Honors B.Sc. in Geology from McMaster University in Hamilton, Ontario and spent her early years as an exploration geologist with Barrick Gold Corporation. She is a member and has served as President of the Mineral Resources Analyst Group, is a member of the CFA Institute, the Canadian Institute of Mining and Metallurgy, the Prospectors and Developers Association of Canada, and sits on the Canadian Securities Administrators' Mining Technical Advisory and Monitoring Committee. About the North Bullfrog Project, Nevada The Issuer controls 100% of its North Bullfrog Project, which covers approximately 70 km² in southern Nevada just north of the historic Bullfrog gold mine formerly operated by Barrick Gold Corporation.The property package is made up of a number of leased patented federal mining 2 claims and 758 federal unpatented mining claims.The project has excellent infrastructure, being adjacent to a major highway and power corridor.The Issuer’s independent consultants completed an updated robust positive Preliminary Economic Assessment in June 2013. Qualified Person and Quality Control/Quality Assurance Jeffrey A. Pontius (CPG 11044), a qualified person as defined by National Instrument 43-101, has supervised the preparation of the scientific and technical information (other than the resource estimate) that form the basis for this material change report and has approved the disclosure herein.Mr. Pontius is not independent of the Issuer, as he is the CEO and holds common shares and incentive stock options. Cautionary Note Regarding Forward-Looking Statements This material change report contains forward-looking statements and forward-looking information (collectively, “forward-looking statements”) within the meaning of applicable Canadian and US securities legislation.All statements, other than statements of historical fact, included herein including, without limitation, statements regarding the anticipated content, commencement and cost of exploration programs, anticipated exploration program results, the discovery and delineation of mineral deposits/resources/reserves, the potential for any mining or production at North Bullfrog, the potential for the identification of multiple deposits at North Bullfrog, the potential for a low-cost run-of-mine heap leach operation at North Bullfrog, the potential for there to be a low strip ratio in connection with any mine at North Bullfrog, the potential for the existence or location of additional high-grade veins, the proposed completion of a PEA for the North Bullfrog project, the potential for additional resources to be located between certain of the existing deposits, the potential for the Issuer to secure or receive any royalties in the future, business and financing plans and business trends, are forward-looking statements.Although the Issuer believes that such statements are reasonable, it can give no assurance that such expectations will prove to be correct.Forward-looking statements are typically identified by words such as: believe, expect, anticipate, intend, estimate, postulate and similar expressions, or are those, which, by their nature, refer to future events.The Issuer cautions investors that any forward-looking statements by the Issuer are not guarantees of future results or performance, and that actual results may differ materially from those in forward looking statements as a result of various factors, including, but not limited to, variations in the nature, quality and quantity of any mineral deposits that may be located, variations in the market price of any mineral products the Issuer may produce or plan to produce, the Issuer's inability to obtain any necessary permits, consents or authorizations required for its activities, the Issuer's inability to produce minerals from its properties successfully or profitably, to continue its projected growth, to raise the necessary capital or to be fully able to implement its business strategies, and other risks and uncertainties disclosed in the Issuer’s latest interim Management Discussion and Analysis and filed with certain securities commissions in Canada.All of the Issuer’s Canadian public disclosure filings may be accessed via www.sedar.com and readers are urged to review these materials, including the technical reports filed with respect to the Issuer’s mineral properties. Cautionary Note Regarding References to Resources and Reserves National Instrument 43 101 - Standards of Disclosure for Mineral Projects (“NI 43-101”) is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects.Unless otherwise indicated, all resource estimates contained in or incorporated by reference in 3 this material change report have been prepared in accordance with NI 43-101 and the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resource and Mineral Reserves, adopted by the CIM Council on November 14, 2004 (the “CIM Standards”) as they may be amended from time to time by the CIM. United States shareholders are cautioned that the requirements and terminology of NI 43-101 and the CIM Standards differ significantly from the requirements and terminology of the SEC set forth in the SEC’s Industry Guide 7 (“SEC Industry Guide 7”).Accordingly, the Issuer’s disclosures regarding mineralization may not be comparable to similar information disclosed by companies subject to SEC Industry Guide 7.Without limiting the foregoing, while the terms “mineral resources”, “inferred mineral resources”, “indicated mineral resources” and “measured mineral resources” are recognized and required by NI 43-101 and the CIM Standards, they are not recognized by the SEC and are not permitted to be used in documents filed with the SEC by companies subject to SEC Industry Guide 7.Mineral resources which are not mineral reserves do not have demonstrated economic viability, and US investors are cautioned not to assume that all or any part of a mineral resource will ever be converted into reserves.Further, inferred resources have a great amount of uncertainty as to their existence and as to whether they can be mined legally or economically.It cannot be assumed that all or any part of the inferred resources will ever be upgraded to a higher resource category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of a feasibility study or prefeasibility study, except in rare cases.The SEC normally only permits issuers to report mineralization that does not constitute SEC Industry Guide 7 compliant “reserves” as in-place tonnage and grade without reference to unit amounts.The term “contained ounces” is not permitted under the rules of SEC Industry Guide 7.In addition, the NI 43-101 and CIM Standards definition of a “reserve” differs from the definition in SEC Industry Guide 7.In SEC Industry Guide 7, a mineral reserve is defined as a part of a mineral deposit which could be economically and legally extracted or produced at the time the mineral reserve determination is made, and a “final” or “bankable” feasibility study is required to report reserves, the three-year historical price is used in any reserve or cash flow analysis of designated reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Caution Regarding Adjacent or Similar Mineral Properties This material change report contains information with respect to adjacent or similar mineral properties in respect of which the Issuer has no interest or rights to explore or mine.The Issuer advises US investors that the mining guidelines of the US Securities and Exchange Commission (the “SEC”) set forth in the SEC’s Industry Guide 7 (“SEC Industry Guide 7”) strictly prohibit information of this type in documents filed with the SEC.Readers are cautioned that the Issuer has no interest in or right to acquire any interest in any such properties, and that mineral deposits on adjacent or similar properties are not indicative of mineral deposits on the Issuer’s properties. Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable Item 7. Omitted Information No information has been omitted on the basis that it is confidential. 4 Item 8. Senior Officer The following senior officer of the Issuer is knowledgeable about the material change disclosed in this report. Jeffrey A. Pontius, Chief Executive Officer Business Telephone No.:(303) 470-8700 Item 9. Date of Report August 19, 2013
